Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-6, drawn to a method of treating a patient having an ophthalmic condition comprising administering a SOS2 inhibitor to the patient, wherein the inhibitor is an antisense oligonucleotide, siRNA, shRNA that hybridizes to an SOS2 mRNA, classified in C12N 15/113.
II. Claims 2-5 and 7, drawn to a method of treating a patient having an ophthalmic condition comprising administering a SOS2 inhibitor to the patient, wherein the inhibitor is CRISPR-complex comprising a gRNA that hybridizes to an SOS2 mRNA, classified in C12N 2310/20.
III. Claims 2-6, 8-16, and 18-26, drawn to a method of treating a patient having an ophthalmic condition comprising administering a SOS2 inhibitor to the patient, wherein the inhibitor is an antisense oligonucleotide, siRNA, shRNA that hybridizes to an SOS2 mRNA and further comprising detecting the presence or absence of an SOS2 predicted loss-of-function variant nucleic acid encoding a human SOS2 polypeptide in a biological sample from the patient, classified in C12Q 2600/118.
IV. Claims 2-5, 7-16, 18-25 and 27, drawn to a method of treating a patient having an ophthalmic condition comprising administering a SOS2 inhibitor to the patient, wherein the inhibitor comprises a CRISPR complex comprising a gRNA that hybridizes to an SOS2 mRNA and further comprising detecting the presence or absence of an SOS2 predicted loss-of-function variant nucleic acid encoding a human SOS2 polypeptide in a biological sample from the patient, classified in C12Q 1/6816.
V. Claims 28-44, drawn to a method of identifying a human subject having an increased risk of developing an ophthalmic condition, classified in C12Q 1/6883.
Claim 1 link(s) inventions I-IV.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  
Claim 17 link(s) inventions III-IV.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 17.  
Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

The inventions are independent or distinct, each from the other because:
Invention I and Inventions II and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have a different design and mode of operation because CRISPR is a gene editing method in inventions II and IV and an antisense, siRNA, or shRNA method in invention I are gene modulating expression methods.  The specification does not disclose that the methods are capable of use together.
Invention II and Invention III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have a different design and mode of operation because CRISPR is a gene editing method in invention II and therapeutic and diagnostic method using antisense, siRNA, or shRNA in invention III comprises a gene modulating expression methods and does not require the gRNA in invention II.  The specification does not disclose that the methods are capable of use together.
Invention III and Invention IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have a different design and mode of operation because CRISPR is a gene editing method in invention IV and is different than a method of using antisense, siRNA, or shRNA in invention III.  The specification does not disclose that the methods are capable of use together.
Inventions III and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination can use a different SOS2 inhibitor.  The subcombination has separate utility such as studying Noonan syndrome.
Inventions IV and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination can use a different SOS2 inhibitor.  The subcombination has separate utility such as studying Noonan syndrome.
Inventions III and V are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination can use a different SOS2 loss of function variant nucleic acid molecule.  The subcombination has separate utility such as studying Noonan syndrome.
Inventions IV and V are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination can use a different SOS2 loss of function variant nucleic acid molecule.  The subcombination has separate utility such as studying Noonan syndrome.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination in group I has separate utility such as treating a patient having glaucoma.  See MPEP § 806.05(d).
Inventions II and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination in group II has separate utility such as treating a patient having glaucoma.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
There is more than one nucleotide sequence recited in the instant claims.  The Office decision to rescind the 1996 waiver (for examining up to 10 dependent and distinct nucleotide sequences) is based upon the increasing computational, search and examination burden required for the consideration of nucleic acids sequences, and complexity of claims drawn to such, compared to the time of the 1996 waiver.  See http://www.uspto.gov/web/patents/patog/week13/OG/TOC.htm#ref14.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

If applicant elects either group III or IV, applicant is further require to make a species election from the following:
This application contains claims directed to the following patentably distinct species the SOS2 loss of function variant nucleic acid molecule is a nucleic acid encoding SOS2 Pro191Arg (isoform 1), SOS2 Ala108Thr (Isoform 1), SOS2 Pro191Arg (Isoform 2), SOS2 Ala208Thr (Isoform 2), SOS2 Pro221Arg, or SOS2 Ala238Thr and a genomic nucleic acid molecule or mRNA molecule selected from claims 10-25.  
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species (each assay requires a different probe and methods steps).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 17 are generic.

If applicant elects group V, applicant is further require to make a species election from the following:
This application contains claims directed to the following patentably distinct species the SOS2 loss of function variant nucleic acid molecule is a nucleic acid encoding SOS2 Pro191Arg (isoform 1), SOS2 Ala108Thr (Isoform 1), SOS2 Pro191Arg (Isoform 2), SOS2 Ala208Thr (Isoform 2), SOS2 Pro221Arg, or SOS2 Ala238Thr and a genomic nucleic acid molecule or mRNA molecule selected from claims 30-44.  
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species (each assay requires a different probe and methods steps).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 28 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WHITEMAN whose telephone number is (571)272-0764. The examiner can normally be reached Monday thru Friday; 6:00 AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635